*588ON MOTION
BRYSON, Circuit Judge.
ORDER
The United States moves to summarily affirm the Court of Federal Claims’ judgment dismissing the complaint of Edgar Francis Bradley, II for lack of jurisdiction. Bradley submits a motion that we treat as an opposition to the United States’ motion for summary affirmance.
Bradley filed a complaint with the Court of Federal Claims seeking damages for, among other things, humiliation, mental suffering, false imprisonment, negligence, and misconduct by federal agents and officers. The Court of Federal Claims dismissed Bradley’s complaint for lack of subject matter jurisdiction because the Court of Federal Claims does not have jurisdiction over tort causes of action and because the court does not have jurisdiction over suits against individual federal officials. Bradley appealed to this court.
The United States argues that the Court of Federal Claims’ judgment should be summarily affirmed. We agree. Summary disposition of a case “is appropriate, inter alia, when the position of one party is so clearly correct as a matter of law that no substantial question regarding the outcome of the appeal exists.” Joshua v. United States, 17 F.3d 378, 380 (Fed.Cir.1994). In the present case, it is clear that summary disposition is warranted. Bradley’s complaint, grounded in tort law, clearly is not within the jurisdiction of the Court of Federal Claims. See 28 U.S.C. § 1491(a)(1) (Court of Federal Claims has “jurisdiction to render judgment upon any claim against the United States founded either upon the Constitution, or any Act of Congress or any regulation of an executive department, or upon any express or implied contract with the United States, or for liquidated or unliquidated damages not sounding in tort”).
Accordingly,
IT IS ORDERED THAT:
(1) The United States’ motion for summary affirmance is granted.
(2) Each side shall bear its own costs.